                                                                                                     1 H1 LAW GROUP
                                                                                                       Eric D. Hone, Nevada Bar No. 8499
                                                                                                     2 eric@h1lawgroup.com
                                                                                                       Jamie L. Zimmerman, Nevada Bar No. 11749
                                                                                                     3
                                                                                                       jamie@h1lawgroup.com
                                                                                                     4 Moorea L. Katz, Nevada Bar No. 12007
                                                                                                       moorea@h1lawgroup.com
                                                                                                     5 701 N. Green Valley Parkway, Suite 200
                                                                                                       Henderson NV 89074
                                                                                                     6 Phone 702-608-3720
                                                                                                       Fax    702-608-3759
                                                                                                     7

                                                                                                  8 ORRICK, HERRINGTON & SUTCLIFFE LLP
                                                                                                    Diana Rutowski, California Bar No. 233878
                                                                                                  9 Admitted Pro Hac Vice
                                                                                                    drutowski@orrick.com
                                                                                                 10 1000 Marsh Road
                                                                                                    Menlo Park, CA 94025-1015
                                                                                                 11
                                                                                                    Phone 650-614-7400
701 N. Green Valley Parkway, Suite 200

                                                               Tel: 702-608-3720 Fax: 702-608-3759




                                                                                                 12 Fax    650-614-7401
                                         Henderson, Nevada 89074




                                                                                                    Attorneys for Defendant
          H1 LAW GROUP




                                                                                                 13

                                                                                                 14                             UNITED STATES DISTRICT COURT
                                                                                                 15                                    DISTRICT OF NEVADA
                                                                                                 16 SATA GMBH & CO. KG, a German corporation, CASE NO. 2:18-cv-02088-GMN-EJY

                                                                                                 17                 Plaintiff/Counterdefendant,         STIPULATION AND [PROPOSED]
                                                                                                                                                        ORDER TO STAY PROCEEDINGS
                                                                                                 18           v.                                        PENDING SETTLEMENT
                                                                                                                                                        NEGOTIATIONS
                                                                                                 19 ZHEJIANG RONGPENG AIR TOOLS CO.,
                                                                                                    LTD dba AEROPRO, a foreign entity,    [FIRST REQUEST]
                                                                                                 20
                                                                                                               Defendant/Counterclaimant.
                                                                                                 21

                                                                                                 22           Plaintiff/Counterdefendant SATA GmbH & Co. KG (“SATA”) and Defendant/

                                                                                                 23 Counterclaimant Zhejiang Rongpeng Air Tools Co., LTD dba Aeropro (“Rongpeng,” together

                                                                                                 24 “the Parties”) hereby respectfully submit this Stipulation and [Proposed] Order to Stay

                                                                                                 25 Proceedings Pending Settlement Negotiations.

                                                                                                 26 / / /

                                                                                                 27 / / /

                                                                                                 28

                                                                                                                                                    1
                                                                                                     1           The Parties represent and stipulate as follows:

                                                                                                     2           1.     The Parties are in the midst of productive settlement discussions to resolve this

                                                                                                     3 matter. Given the complexities involved in communicating with two foreign parties and the

                                                                                                     4 need for translation, the Parties request a 60-day stay of all proceedings in this case, through

                                                                                                     5 October 29, 2019, in which to attempt to reach a mutually agreeable settlement.

                                                                                                     6           2.     Per the Court’s Scheduling Order [ECF 39], the deadline to disclose experts is

                                                                                                     7 rapidly approaching on September 20, 2019, 21 days from the date of this submission.

                                                                                                     8 Additional deadlines in the Court’s Scheduling Order will also run during the requested stayed

                                                                                                     9 period.
                                                                                                 10              3.     In the event the Parties are unable to finalize settlement within the stayed period,

                                                                                                 11 the Parties request that the Court automatically reinstitute all remaining deadlines in the Court’s
701 N. Green Valley Parkway, Suite 200

                                                               Tel: 702-608-3720 Fax: 702-608-3759




                                                                                                 12 Scheduling Order [ECF 39] after the expiration of the 60-day stay, with an additional 30-day
                                         Henderson, Nevada 89074
          H1 LAW GROUP




                                                                                                 13 extension (for a total of 90 days), to wit:

                                                                                                 14                     a.      Disclosures concerning experts, presently due on September 20, 2019,

                                                                                                 15                             shall be made by December 19, 2019.

                                                                                                 16                     b.      Disclosures concerning rebuttal experts, presently due on October 21,

                                                                                                 17                             2019, shall be made by January 20, 2020.

                                                                                                 18                     c.      The date for filing dispositive motions, presently due on December 19,

                                                                                                 19                             2019, shall be made by March 18, 2020.

                                                                                                 20                     d.      The date for filing the joint pretrial order, presently due on January 20,

                                                                                                 21                             2020, shall be made by April 20, 2020.

                                                                                                 22 / / /

                                                                                                 23 / / /

                                                                                                 24 / / /

                                                                                                 25 / / /

                                                                                                 26 / / /

                                                                                                 27 / / /

                                                                                                 28 / / /

                                                                                                                                                          2
                                                                                                     1        4.      This Stipulation is made in good faith and not for purposes of delay.

                                                                                                     2   DATED this 30th day of August 2019.              DATED this 30th day of August 2019.

                                                                                                     3   DICKINSON WRIGHT PLLC                            H1 LAW GROUP
                                                                                                     4

                                                                                                     5   /s/ Steven A. Caloiaro                           /s/ Jamie L. Zimmerman
                                                                                                         Steven A. Caloiaro, Nevada Bar No. 12344         Eric D. Hone, Nevada Bar No. 8499
                                                                                                     6   scaloiaro@dickinsonwright.com                    eric@h1lawgroup.com
                                                                                                         Brooks T. Westergard, Nevada Bar No. 14300       Jamie L. Zimmerman, Nevada Bar No. 11749
                                                                                                     7   bwestergard@dickinsonwright.com                  jamie@h1lawgroup.com
                                                                                                         100 W. Liberty Street, Suite 940                 Moorea L. Katz, Nevada Bar No. 12007
                                                                                                     8
                                                                                                         Reno, Nevada 89501                               moorea@h1lawgroup.com
                                                                                                     9   Attorneys for Plaintiff                          701 N. Green Valley Parkway, Suite 200
                                                                                                                                                          Henderson, Nevada 89074
                                                                                                 10                                                       ORRICK, HERRINGTON & SUTCLIFFE LLP
                                                                                                                                                          Diana Rutowski, California Bar No. 233878
                                                                                                 11                                                       Admitted Pro Hac Vice
701 N. Green Valley Parkway, Suite 200

                                                               Tel: 702-608-3720 Fax: 702-608-3759




                                                                                                                                                          drutowski@orrick.com
                                                                                                 12
                                         Henderson, Nevada 89074




                                                                                                                                                          1000 Marsh Road
                                                                                                                                                          Menlo Park, CA 94025-1015
          H1 LAW GROUP




                                                                                                 13
                                                                                                                                                          Phone 650-614-7400
                                                                                                 14                                                       Fax     650-614-7401
                                                                                                 15                                                       Attorneys for Defendant
                                                                                                 16

                                                                                                 17

                                                                                                 18
                                                                                                                                                    ORDER
                                                                                                 19
                                                                                                                IT IS HEREBY ORDERED that the above Stipulation to Stay Proceedings Pending
                                                                                                 20
                                                                                                         Settlement Negotiations, (ECF Nos. 43, 45), is GRANTED.
                                                                                                 21
                                                                                                                IT IS FURTHER ORDERED that pursuant to the parties' Stipulation, Plaintiff's
                                                                                                 22
                                                                                                         Motion for Preliminary Injunction, (ECF No. 3), is DENIED without prejudice to the refiling
                                                                                                 23
                                                                                                         of the Motion in the event settlement discussions are unsuccessful.
                                                                                                 24
                                                                                                                DATED this _____
                                                                                                                             9   day of September, 2019.
                                                                                                 25

                                                                                                 26
                                                                                                                                                               __________________________________
                                                                                                 27                                                            Gloria M. Navarro, District Judge
                                                                                                                                                               UNITED STATES DISTRICT COURT
                                                                                                 28

                                                                                                                                                      3
